


Exhibit 10.13

EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement"), dated as
ofMay 1, 2017 by and among Broadway Financial Corporation, ("BFC"), Broadway
Federal Bank, f.s.b. the "Bank" and, together with BFC, the "Company"), and Ruth
McCloud(the Executive"). The term Company shall refer to BFC in respect of
Executive's services to BFC and to the Bank in respect of the Executive's
services to the Bank. WHEREAS, the Executive has served as a senior executive
officer of the Company nd the Bank since June 30, 2014; and WHEREAS, the Company
desires to continue to retain the Executive to serve as Senior Vice President,
Chief Retail Banking Officer of the Company on the terms and onditions set forth
in this Agreement, and the Executive desires to provide such services n such
terms and conditions. NOW, THEREFORE, in consideration of the terms and mutual
covenants herein nd for other good and valuable consideration, the parties
hereto agree as follows: 1. Services, Duties and Responsibilities. (a) The
Company hereby agrees to employ the Executive as its Senior Vice President,
Chief Retail Banking Officer during the service period fixed by Section 4 ereof
(the "Service Period"). The Executive shall report to the President and Chief
xecutive Officer of BFC (the "Board") and shall have such duties and
responsibilities as re consistent with the position of a senior vice president
and chief retail banking officer f a bank and holding company of similar size
and complexity as the Company (the Services"). The Executive's principal work
location shall be at the Company's principal xecutive offices, provided, that
the Executive may be required to travel as reasonably ecessary in order to
perform the Executive's duties and responsibilities hereunder. (b) During the
Service Period, excluding any periods of vacation and ick leave to which the
Executive is entitled, the Executive shall devote substantially all of he
Executive's working time, energy and attention to the performance of her duties
and esponsibilities hereunder and shall faithfully and diligently endeavor to
promote the usiness of the Company. During the Service Period, the Executive may
not, without the rior written consent of the Board, directly or indirectly,
operate, participate in the anagement, operations or control of, or act as an
executive, officer, consultant, agent or epresentative of, any type of
competitive business or service, provided that the Executive ay, to the extent
not otherwise prohibited by this Agreement, devote such amount of time s does
not interfere with the performance of the Executive's duties under this
Agreement o engaging in community and charitable activities.

GRAPHIC [g301063ksi001.gif]

 



(a) Base Salary. During the Service Period, the Executive shall be paid an
annual base salary of $194,670.00 for the Executi ve's Services hereunder,
payable in accordance with the normal and customary payroll procedures
applicable to the Company's senior executives. The Executive's base salary shall
be subject to increase [but not decrease], as determined by the Board in its
discretion (such base salary, as in effect from time to time, the "Base
Salary"). (b) Changes in Compensation and Benefits. The payment or accrual of
bonuses, and the grant and vesting of any equity incentive awards, pursuant to
Section 2(c) below or otherwise shall in all events be subject to EESA and the
Interim Final Rule (both as defined in Section 11(a) hereof). (c) Equity
Incentives. The Executive shall be entitled to participate in the Bank' s
Employee Stock Ownership Plan (the "ESOP") in accordance with its terms. In
addition, the Executive shall be eligible for equity-based awards pursuant to
BFC's Amended and Restated 2008 Long-Term Incentive Plan ("2008 Long Term Plan")
of such ypes and in such amounts as shall be determined by the compensation
committee of the Board (or the Board, in the absence of the compensation
committee) based on the Executive's performance for the preceding year. Each of
such awards shall vest and, in the case of any stock options, become exercisable
to the extent of twenty percent (20%) of the shares covered thereby, on the
first anniversary of the date of grant, and an additional wenty percent (20%) of
the shares covered thereby on each subsequent anniversary of the date of grant,
provided that vesting will cease upon termination of Executive's Services, all
as more specifically set forth in the 2008 Long-Term Plan or applicable award
agreement. Any stock options granted to the Executive pursuant to the 2008
Long-Term Plan shall be exercisable by the Executive at the Executive's estate,
legal representative or heirs for a period of twelve (12) months after
termination of the Service Period due to the death or Disability, alias more
specifically set forth in the 2008 Long-Term Plan or the applicable Award
Agreement. (d) hall be eligible to Other Benefits. Except as otherwise provided
herein, the Executive participate in all employee benefit plans and arrangements
of the Company applicable to other senior executive officers, including, without
limitation, the Bank's incentive compensation plan, the Company's 401(k) Plan
with continuation of the Company's current employee contribution matching
policy, and medical, dental, life and ong-term disability insurance programs.
(e) Vacation.The Executive shall be entitled paid vacation in be an ccordance
with the Company's vacation policy; provided, that the Executive shall ntitled
to not less than twenty (20) days of vacation in each calendar year (or
ppropriately pro-rated portion thereof for partial years). The Executive shall
be permitted o accrue permitted vacation days at such rate and carry over a
maximum of fifteen (15) ays of such accrued unused vacation from year to year.

GRAPHIC [g301063ksi002.gif]

 



with an automobile allowance in the amount of $800.00 per month during the
Service Period, payable in accordance with the normal and customary practices
applicable to the Company's senior executives. 3. Reimbursement for Expenses.
(a) Business Expenses. The Company shall promptly reimburse the Executivefor all
reasonable out-of-pocketbusiness expenses, including, without limitation, travel
expenses incurred by the Executive in connection with carrying out her
responsibilities under this Agreement during the Service Period upon
presentation of appropriate vouchers, receipts or other satisfactory evidence
thereof and otherwise in accordance with applicable Company policies. (b)
Memberships. The Company shall pay or reimburse the Executive or trade
membership dues and fees during the Service Period in accordance with the
Company's policies and procedures as in effect from time to time. 4. Service
Period. (a) Term. The "Service Period" during which the Executive shall perform
the Services for the Company pursuant to this Agreement means the period
commencing on the date hereof and, subject to extension as set forth below,
expiring at the lose of business on the third (3rd) anniversary of the date
hereof in the year 2020. Prior o December 31 of each calendar year during the
Service Period, the Board shall review he Executive's performance, shall discuss
the results of such review with Executive and romptly shall inform the Executive
in writing whether the Board proposes to extend the Service Period for an
additional year, and the results thereof shall be included in the minutes of the
Board's meeting at which the same has been considered. If the Board nforms the
Executive that it proposes to extend the Service Period, and the Executive
ccepts such proposal, the Service Period shall be extended to end on the
anniversary of he date hereof that occurs in the year immediately following the
expiration date of the then xisting Service Period. Notwithstanding the
foregoing, nothing herein shall bar the parties rom (a) extending the Service
Period under this Agreement by mutual agreement or (b) ontinuing the Executive's
employment by the Company without extension of this Agreement, subject to
Section 4(b)(iii) below. (b) Termination.Notwithstanding the foregoing, the
Service Period may be terminated at any time upon the earliest to occur of the
following events or any of he events identified in Section 7 hereof: (i) Death
or Disability. The Service Period shall terminate upon he Executive's death or
Disability. For this purpose, "Disability" means that either (A) he Executive is
deemed disabled for purposes of any group or individual long-term isability
policy maintained by the Company that covers the Executive, or (B) in the good
aith judgment of the Board, the Executive is substantially unable to perform the
xecutive's duties under this Agreement for more than one hundred twenty (120)
days,

GRAPHIC [g301063ksi003.gif]

 



mental illness or injury. (ii) Termination for Cause by the Company. The Company
may terminate the Service Period for Cause at any time effective upon written
notice to the Executive. For purposes of this Agreement, the term "Cause" shall
mean the termination of the Service Period on account of (A) the Executive's
failure to substantially perform the Executive's duties hereunder or as
reasonably assigned to the Executive by the Board and consistent with the
Executive's obligations hereunder and Executive shall not have cured such
failure (as determined in the reasonable judgment of the Board) within thirty
(30) days after written notice from the Board; (B) the Executive's material
breach of this Agreement or any material written policy of the Company and
failure of the Executive to have cured such breach (as determined in the
reasonable judgment of the Board) within thirty (30) days after written notice
from the Board; (C) the Executive's willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or entry of a
final cease­ and-desist order against the Executive; (D) conviction of a felony
or a plea of nolo contendere to a felony; or (E) conduct by the Executive
constituting a misdemeanor nvolving a Disqualifier (as defined below) by the
Executive."Disqualifier" means (i) raud, moral turpitude, dishonesty, breach of
fiduciary duty involving personal profit, organized crime or racketeering; (ii)
willful violation of securities or commodities laws or egulations; (iii) willful
violation of depository institution laws or regulations; (iv) willful violation
of housing authority laws or regulations arising from the operations of the
Bank; or (v) willful violation of the rules, regulations, codes of conduct or
ethics of a self­ egulatorytrade or professionalorganization. Notwithstandingthe
foregoing, the Executive shall not be deemed terminated for Cause unless and
until there shall have been delivered to the Executive a copy of the resolution
duly adopted by the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to the Executive) and n opportunity for the
Executive, together with counsel, to be heard before the Board), inding that, in
the good faith ofthe Board, the Executive's conduct justified termination or
Cause and specifying the particulars thereof in reasonable detail. (iii)
Termination without Cause by the Company. The Company may terminate the Service
Period without Cause. For the avoidance of doubt, "termination without Cause"
includes, without limitation, the failure by the Company for whatever eason to
extend the Service Period pursuant to Section 4(a), except if the Executive
refuses n writing to accept the then one (1) year extension of the Service
Period. (iv) Termination by the Executive for Good Reason. The xecutive may
terminate the Service Period for Good Reason within ninety (90) days ollowing
the initial existence of the circumstances giving rise to Good Reason, subject
to he terms and conditions ofthis Section 4(b)(iv). For purposes of this
Agreement, the term Good Reason" shall mean, unless the Executive shall have
consented in writing thereto, i) the Executive's demotion, loss of title in part
or in whole, loss of office, or reduction of uthority, (ii) a reduction in the
Executive's base salary, (iii) relocation of the Executive's rimary work
location more than twenty (20) miles from 5055 Wilshire Boulevard, Los Angeles,
California, (iv) a material diminution of the Executive's responsibilities, or
(v)

GRAPHIC [g301063ksi004.gif]

 



except in the event of a bona fide dispute regarding reimbursement of business
expenses provided, that the Executive shall have delivered written notice to the
Company, within thirty (30) days of the initial existence of the circumstances
giving rise to Good Reason, of the Executive's intention to terminate the
Service Period for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive's right to terminate the
Service Period for Good Reason, and the Company shall not have cured such
circumstances within thirty (30) days following the Company's receipt of such
notice; provided, however, any breach by the Company of a payment obligation
hereunder must be cured within five (5) days (rather than the foregoing 30 days)
following the Company's receipt of such notice. If, following such thirty
(30)-day period (or such five (5)-day period, as applicable), the Company has
not cured such circumstances and the Executive decides to proceed with the
termination of the Service Period for Good Reason, such a termination will be
effected by providing the Company with a Notice of Termination, which Notice of
Termination shall be effective as of the date given, without any further right
to cure by the Company. (v) Voluntary Termination by the Executive. The
Executive may voluntarily terminate the Service Period (other than for Good
Reason), provided that he Executive gives notice to the Company of the
Executive's intent to terminate the Service Period at least sixty (60) days in
advance ofthe Date of Termination. 5. Termination Procedure. (a) Notice of
Termination. Any termination of the Service Period by he Company or by the
Executive (other than a termination on account of the Executive's death) shall
be communicated by written "Notice of Termination" to the other party in
ccordance with Section 14(a) hereof. The Notice of Termination must indicate the
specific ermination provision in this Agreement the party giving such notice
believes to describe he circumstances applicable to such termination and shall
set forth in reasonable detail the acts and circumstances claimed to provide a
basis for termination of the Executive's mployment under such provision. (b)
Date of Termination. "Date of Termination" shall mean (i) if the Service Period
expires pursuant to Section 4(a) hereof, the date on which the expiration of he
Service Period occurs; (ii) if the Service Period is terminated due to the
Executive's eath or Disability, the date of the Executive's death or the date on
which the Notice of Termination is received by the Executive that the Board made
its determination of Disability in accordance with Section 4(b)(i)(A) or (B)
hereof; (iii) if the Company erminates the Service Period for Cause, the date on
which the Notice of Termination is eceived by the Executive; (iv) if the
Executive terminates the Service Period for Good eason, the date on which the
Notice of Termination is given by the Executive (or such arlier date as may be
agreed to by the Company); (v) if the Executive voluntarily erminates the
Service Period (other than for Good Reason), the date specified in the Notice f
Termination, which date shall be no earlier than sixty (60) days after the date
such notice s given pursuant to Section 4(b)(v) hereof, unless otherwise agreed
to by the parties; and

GRAPHIC [g301063ksi005.gif]

 



agreed upon by the parties, after the giving of such notice) as set forth in
such Notice of Termination. Notwithstanding the foregoing, if the party
receiving a Notice of Termination notifies the other party that a dispute exists
concerning the appropriate characterization of the subject termination for
purposes of determining the Executive's entitlement to Accrued Obligations and
Severance Payments, and any other benefits hereunder, the Date of Termination
shall be the date on which the dispute shall be finally resolved whether by
mutual agreement of the parties, by a binding arbitration award, or by a final
non­ appealable judgment or order by a court of competent jurisdiction, provided
that nothing herein modifies the mandatory arbitration provisions set forth in
Section 10 hereof. (c) Continuation of Payment. The Company shall continue to
pay the Executive's full compensation in effect when the Notice of Termination
giving rise to the dispute described in subsection (b) above was given
(including, but not limited to, the Executive's then Base Salary) and continue
the Executive as a participant in all employee benefit plans and arrangements of
the Company in which the Executive was participating when the notice of dispute
was given, until the dispute is finally resolved in accordance with this
Agreement. Amounts paid under this Section 5(c) shall not be offset against, or
educe, any other amounts due to the Executive pursuant to this Agreement. 6.
Rights and Obligations Upon Termination of the Service Period. (a) Termination
by the Company for Disability or without Cause, or by he Executive for Good
Reason. In the event of the termination of the Service Period by he Company for
Disability or without Cause, or termination of the Service Period by the
Executive for Good Reason, and to the extent permitted by applicable law and
regulations, ncluding, without limitation, those referred to in Section 11
hereof, the Company shall pay he Executive, and the Executive shall be entitled
to: (i) any unpaid portion of the Base Salary through the Date of Termination;
(ii) any unreimbursed business expenses in ccordance with Section 3(a) hereof;
(iii) [the rights set forth in the 2016 Stock Option Agreement, and any
subsequent equity incentive awards granted pursuant to the 2008 Long-Term Plan,
as the same may be amended, or any other similar plan adopted by BFC; nd (iv)
any vested benefits to which the Executive is entitled under the terms of the
Company's employee benefit plans and programs, including, without limitation,
the ESOP, ubject to the terms of such plans and programs (collectively the
"Accrued Obligations"). n addition, the Company shall continue to pay the
Executive's monthly Base Salary (i.e., ne-twelfth (l/12th) of Executive's annual
Base Salary in effect as of the date immediately receding the date of
termination of employment, or the date immediately prior to the initial xistence
of circumstances giving rise to Good Reason, as applicable) for (i) eighteen
(18) months (the "Severance Period") regardless of the then remaining portion of
the Service eriod (each monthly salary continuation payment shall be deemed to
be a separate nstallment for purposes of Section 409A ofthe Code) commencing
with the first calendar month following the Date of Termination and (ii) the
Company shall continue during the everance Period to pay the automobile
allowance provided for in Sections 2(f) hereof, nd shall continue to pay the
Executive for life, long-term disability, medical and dental nsurance premiums
in the manner consistent with the Company's obligations to make such

GRAPHIC [g301063ksi006.gif]

 



in accordance with normal and customary payroll procedures applicable to the
Company's senior executives, subject to Section 6(d) hereof. Notwithstanding the
foregoing provisions of this Section 6(a): (i) the Executive's entitlement to
the Severance Payments shall be subject to and conditioned upon the Executive
delivering to the Company an Irrevocable Release not later than sixty (60) days
after the date of the Executive's termination of employment; (ii) if such 60-day
period following the Executive's termination of employment begins in one
calendar year and ends in another, the Severance Payments shall, to the extent
required in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), commence on the first payroll date following the
later of (A) the end of the calendar year in which the Executive's termination
of occurs or (B) the date the Executive satisfies the Irrevocable Release and
(iii) the Executive's entitlement to the Severance Payments shall be employment
requirement; subject to and conditioned upon the Executive complying in all
material respects with Sections 8 and 9 of this Agreement. "Irrevocable Release"
means a mutual general release of claims in the form affixed hereto marked
Exhibit A (except with the date of termination of employment, the date of such
Irrevocable Release and other indicated information filled n) that has been
executed by the Executive and for which the revocation period under Age
Discrimination in Employment Act of 1967, as amended, and the terms of the
release have expired. For the avoidance of doubt, this Section 6(a) shall be
subject to the limitations of Section 11 of this Agreement. (b) Death. If the
Service Period is terminated as a result of the Executive's death, the Executive
or the Executive's estate or beneficiaries, as the case may e, shall be entitled
to solely the Accrued Obligations. (c) Termination by the Company for Cause or
by the Executive V oluntarily. If the Service Period is terminated by the
Company for Cause or voluntarily y the Executive (other than for Good Reason),
the Executive shall be entitled to solely the Accrued Obligations. (d) Change in
Control. (i) In the event that the employment of the Executive by the Company is
terminated by the Company without Cause or by the Executive for Good Reason at
any time within two (2) years after a Change in Control (but only if such Change
in Control also constitutes a "change in control event" within the meaning of
reas. Reg. Section 1-409A(i)(5)) has occurred, the Company shall pay to the
Executive, nd the Executive shall be entitled to, a single lump sum payment of
the present value, as etermined using a discount rate equal to the Applicable
Federal Rate (as defined below) n effect at the time of such determination, of
all of the payments provided for in Section (a), within ten (10) days of such
termination. As used herein the term "Applicable ederal Rate" means the rate set
forth from time to time in Table 1 of the Applicable ederal Rate Rulings of the
Internal Revenue Service, or any official successor ublication, for debt
instruments maturing within three years and having annual ompounding.

GRAPHIC [g301063ksi007.gif]

 



event with respect to the Company of a nature that (i) would be required to be
reported in response to Item 5.01 of a current report filed on Form 8-K pursuant
to Section 13 or IS(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") as in effect on the date of this Agreement; or (ii) results in
any person acquiring control of the Bank or the Company within the meaning of
the Home Owners' Loan Act of 1933, as amended, and the rules and regulations
Board of Governors of the Federal Reserve System (the "FRB") thereunder,
(provided, that in applying the definition of change in control as set forth
under such rules and regulations, the Board shall substitute its judgment for
that of the FRB); and, without limitation, such an acquisition of control shall
be deemed to have occurred at such time as (A) any "person" (as that term is
used in Sections 13(d) and 14(d) of the Exchange Act and the regulations of the
Securities and Exchange Commission (the "SEC") thereunder, including any such
persons that may be deemed to be acting in concert with respect to the Bank or
the Company, or the acquisition, ownership or voting of Bank or Company
securities) is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act and the regulations of the SEC thereunder, directly or
indirectly, of securities ofthe Bank or the Company representing fifty percent
(50%) or more ofthe Bank's or the Company's outstanding securities except for
any securities purchased by any ax qualified employee benefit plan of the
Company or the Bank; or (B) individuals who constitute the Board as of the date
of this Agreement (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
hree-quarters (3/4) of the directors then comprising the Incumbent Board, or
whose nomination for election by the Company's stockholders was approved by a
nominating committee serving under an Incumbent Board, shall be, for purposes of
this clause (B), considered as though such person were a member of the Incumbent
Board; or (C) a plan of iquidation, reorganization, merger, consolidation, sale
of all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or the Company is not the resulting entity is
approved by the Board and the stockholders of the Company or otherwise occurs;
or (D) solicitations of stockholders of the Company, by someone other han the
Incumbent Board of the Company, seeking stockholder approval of a plan of
eorganization, merger or consolidation of the Company or Bank or a similar
transaction with one or more corporations as a result of which the outstanding
shares of the Company's oting common stock are exchanged for or converted into
cash or property or securities ot issued by the Bank or the Company shall be
distributed; or (E) a tender offer is made or twenty percent (20%) or more of
the voting securities of the Bank or the Company. 7. Other Termination
Provisions. (a) If the Executive is suspended and/or temporarily prohibited from
articipating in the conduct of the Company's affairs by a notice served under
section (e)(3) or (g)(l) ofthe Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) or (g)(l)), the Company's obligations under this Agreement shall be
suspended as of the date of service nless stayed by appropriate proceedings.If
the charges in the notice are dismissed or therwise withdrawn, the Company shall
(but subject in all events to the requirements of ection 409A of the Code) (i)
pay the Executive all of the compensation withheld while

GRAPHIC [g301063ksi008.gif]

 



its obligations which were suspended. (b) If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Company's
affairs by an order issued under section 8(e)(4) or (g)(l) ofthe Federal Deposit
Insurance Act (12 U.S.C. 1818(e)(4) or (g)(l)), all obligations of the Company
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Executive shall not be affected. (c) If the Company is in
default (as=the term "default" is defined in section 3(x)(l) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x)(l )), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive shall not be affected. 8. Non-Solicitation. (a) During the period of
the Executive's employment by the Company, whether pursuant to this Agreement or
otherwise, and for the twelve (12) -month period following the termination of
the Executive's employment with the Company for any not, without the written
consent of the Company, directly or eason, the Executive will ndirectly: (i)
influence or attempt to influence any customer of the Company or any of its
affiliates to discontinue its use of the Company's (or such affiliate's)
services or to divert such business to any other person, firm or corporation;
provided, h owever, a broad and general advertisement or solicitation not
specifically targeting or ntending to target customers of the Company or any of
its affiliates shall not be deemed a violation of this Section 8; or (ii)
interfere with, disrupt or attempt to disrupt the relationship, ontractual or
otherwise, between the Company or any of its affiliates and any of its espective
employees, customers, suppliers, principals, distributors, lessors or licensors.
Efforts by the Executive, whether direct or indirect, (A) to solicit or assist
any other person r entity in soliciting any employee of the Company or any of
its affiliates to perform ervices for any entity (other than the Company or any
of its affiliates) or (B) to encourage ny employee of the Company, or any of its
affiliates to leave their employment with the Company or any of its affiliates
shall be in violation ofthis Section 8. A person's response o a broad and
general advertisement or solicitation not specifically targeting or intending o
target employees of the Company or any of its affiliates shall not be deemed a
violation ofthis Section 8. (b) In the event the Executive materially breaches
any ofthe provisions ontained in Section 8(a) hereof and the Company seeks
compliance with such provisions y judicial proceedings, the time period during
which the Executive is restricted by such rovisions shall be extended by the
time during which the Executive has been in violation f any such provision and
any period of litigation required to enforce the Executive's bligations under
this Agreement.

GRAPHIC [g301063ksi009.gif]

 



Agreement be enforced as written. However, if one or more of the provisions
contained in Section 8 shall for any reason be held to be unenforceable because
of the duration or scope of such provision or the area covered thereby, the
Executive and the Company agree that the court making such determination shall
have the full power to reform, by "blue penciling" or any other means, the
duration, scope and/or area of such provision and in its reformed form such
provision shall then be enforceable and shall be binding on the parties. 9.
Confidentiality; Non-Disclosure. (a) The Executive hereby agrees that, during
the Service Period and thereafter, he will hold in strict confidence any
proprietary or Confidential Information related to the Company or any of its
affiliates. For purposes of this Agreement, the term "Confidential Information"
shall mean all information of the Company or any of its affiliates (in whatever
form) that is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or trade
secrets.Nothing herein prohibits the Executive from reporting possible
violations of ederal law or regulation to any federal, state or local
governmental agency, commission or entity (collectively, "Governmental
Agencies"), including, but not limited to, the Department of Justice, the
Securities and Exchange Commission, the Congress, and the nspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulations. Moreover, nothing herein limits the Executive's
ability to communicate with any Governmental Agencies or otherwise participate
in any nvestigation or proceeding that may be conducted by any Governmental
Agency. (b) The Executive hereby agrees that upon the termination of the Service
Period, the Executive shall not take, without the prior written consent of the
Company, any business plans, strategic plans or reports or other document (in
whatever orm) of the Company or any of its affiliates, which is of a
confidential nature relating to he Company or any of its affiliates. 10. Dispute
Resolution; Injunctive Relief. (a) Except for claims for injunctive relief
pursuant to Section IO(b) elow, the parties shall resolve their disputes by
arbitration, all as more specifically set orth in Addendum A affixed hereto and
incorporated by reference herein. This Section 1O(a) shall not preclude parties
from seeking provisional remedies in aid of arbitration from court having
appropriate jurisdiction, nor shall it limit the rights of the Company set forth
n Section 1O(b) hereof. (b) The parties hereto agree that it would not be
possible to measure in money the damages that would be suffered by the Company
and its affiliates in the event hat the Executive were to breach any of the
restrictive covenants set forth in Sections 8 nd 9 hereof (the "Restrictive
Covenants"). In the event that the Executive breaches any f the Restrictive
Covenants, the Company shall be entitled to an injunction restraining the
xecutive from violating such Restrictive Covenants (without posting any bond).
If the ompany shall institute any action or proceeding to enforce any such
Restrictive Covenant,

GRAPHIC [g301063ksi010.gif]

 



has an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that the Company or any of its affiliates has an
adequate remedy at law. 11. TARP and Golden Parachute Restrictions. (a)
Notwithstanding anything herein to the contrary: (i) any payments made to the
Executive pursuant to this Agreement or otherwise are subject to and conditioned
upon their compliance with 12 U.S.C. 1828(k) and 12 C.F.R. Part 359 regarding
golden parachute and indemnification payments; (ii) no annual bonus, incentive
compensation, severance pay, or golden parachute payments or benefits shall be
paid, provided, or accrued under this Agreement or otherwise to the extent it
would violate Section Ill of Emergency Economic Stabilization Act of 2008, as
amended ("EESA"), and the Interim Final Rule (as hereinafter defined); (iii) no
payment or benefit shall be paid or provided under this Agreement or otherwise
to the extent that it would violate any agreement between or among the Company
and the Board of Governors of the Federal Reserve System, the Office of the
Comptroller of the Currency or any other governmental entity or agency, provided
that the Company shall use commercially reasonable efforts to negotiate the
authority and right to make all payments and provide all benefits to the
Executive as and when contemplated by this Agreement; and (iv) subject to, and
in accordance with, the interim final rule promulgated pursuant to Sections
1Ol(a), 1Ol(c)(5), and Ill of EESA (the "Interim Final Rule"), the Executive
shall be required to repay to he Company the amount of any bonus payment (as
defined in the Interim Final Rule) made during the TARP period (as defined in
the Interim Final Rule) to the extent that the bonus payment was based on
materially inaccurate financial statements (which includes, but is not limited
to, statements of earnings, revenues, or gains) or an y other materially
inaccurate performance metric criteria. (b) In the event that the amounts and
benefits payable pursuant to this Agreement, when added to other amounts and
benefits which may become payable to the Executive by the Company and any
affiliated company, are such that the Executive becomes subject to the excise
tax provisions of Section 4999 of the Code relating to "excess arachute
payments" as defined for purposes of Section 280G of the Code, the Company hall
pay the Executive such additional amount or amounts as will result in the
Executive's etention of a net amount, after the payment of all federal, state
and local excise, mployment and income taxes on such payments and the value of
such benefits, equal to he net amount the Executive would have retained had the
initially calculated payment and enefits not been subject to such excise tax
provisions.For purposes of the preceding entence, the Executive shall be deemed
to be subject to the highest marginal federal, elevant state and relevant local
tax rate applicable to an individual resident in Los Angeles, California. All
calculations required to be made under this subsection shall be made by the
Company 'sindependent public accountants,subject to the rightof Executive's
epresentative to review the same. All such amounts required to be paid by this
Section hall be paid at the time any withholding may be required by the Company,
or any taxes may be required to be paid by the Executive, under applicable law,
and any additional

GRAPHIC [g301063ksi011.gif]

 



ublic accountants. In the event any amounts paid hereunder are subsequently
determined to be in error, due to estimates required for calculation of such
payments being proving to be inaccurate or otherwise, the parties hereto agree
to reimburse each other to correct such error, as appropriate, and to pay
interest thereon at the applicable federal rate (as detem1ined pursuant to Code
Section 1274) for the period of time such erroneous amount remained outstanding
and unreimbursed. The parties hereto recognize that the actual implementation of
the provisions of this Section 11(b) are complex and agree to deal with each
other in good faith to resolve any questions or disagreements arising with
respect hereto. 12. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code (including the exceptions thereto), to
the extent applicable, and the parties' Agreement shall be interpreted in
accordance with such requirements. If any provision contained in the Agreement
conflicts with the requirements of Section 409A of the Code (or the exemptions
intended to apply under the Agreement), the Agreement shall be deemed to be
reformed to comply with the requirements of Section 409A of the Code (or the
applicable exemptions thereto). Notwithstanding anything to the contrary herein,
for purposes of detennining the Executive's entitlement to the Severance
Payments, i) the Service Period shall not be deemed to have terminated unless
and until the Executive ncurs a "separation from service" as defined in Section
409A of the Code, and (ii) the term Date of Termination" shall mean the
effective date of the Executive's separation from ervice. Reimbursement of any
expenses provided for in this Agreement shall be made romptly upon presentation
of documentation in accordance with the Company's policies as applicable) with
respect thereto as in effect from time to time (but in no event later than he
end of calendar quarter following the year such expenses were incurred);
provided, owever, in no event shall the amount of expenses eligible for
reimbursement hereunder uring a calendar year affect the expenses eligible for
reimbursement in any other taxable ear. Notwithstanding anything to the contrary
herein, if a payment or benefit under this Agreement is due to a "separation
from service" for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2)
(payments to specified employees upon a separation from service) and he
Executive is determined to be a "specified employee" (as determined under Treas.
Reg. § 1.409A-l(i) and related Company procedures), such payment shall, to the
extent ecessary to comply with the requirements of Section 409A of the Code, be
made on the ater of (x) the date specified by the foregoing provisions of this
Agreement or (y) the date hat is six (6) months after the date of the
Executive's separation from service (or, if earlier, he date of the Executive's
death). Any installment payments that are delayed pursuant to his Section 12
shall be accumulated and paid in a lump sum on the first day of the seventh
month following the Date of Termination (or, if earlier, upon the Executive's
death) and he remaining installment payments shall begin on such date in
accordance with the chedule provided in this Agreement. The Severance Payments
are intended not to onstitute deferred compensation subject to Section 409A of
the Code to the extent such everance Payments are covered by (i) the "short-term
deferral exception" set forth in reas. Reg. § 1.409A-l(b)(4), (ii) the "two
times severance exception" set forth in Treas. eg. § 1.409A-1(b)(9)(iii), or
(iii) the "limited payments exception" set forth in Treas. Reg.
1.409A-l(b)(9)(v)(D). The short-term deferral exception, the two times severance

GRAPHIC [g301063ksi012.gif]

 



in order of payment in such manner as results in the maximum exclusion of such
Severance Payments from treatment as deferred compensation under Section 409A of
the Code. Each installment of the Severance Payments shall be deemed to be a
separate payment for purposes of Section 409A ofthe Code. 13. Legal Fees. The
Company shall promptly reimburse the Executive for her reasonable legal fees
incurred in connection with the negotiation and preparation of this Agreement.
14. Miscellaneous. (a) Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or one (1) day after it is sent by
a reputable overnight courier service (with evidence of delivery) and, in each
case, addressed as follows (or if it is sent through any other method agreed
upon by the parties): If to BFC: Broadway Financial Corporation Attn: Chief
Executive Officer 5055 Wilshire Boulevard, Suite 500 Los Angeles, CA 90036 If to
the Banlc Broadway Federal Bank, f.s.b. Attn: ChiefExecutive Officer 5055
Wilshire Boulevard, Suite 500 Los Angeles, CA 90036 If to the Executive: Ruth
McCloud 27814 Calle Margarita Agoura, CA 91301 r to such other address as any
party hereto may designate by notice to the others. (b) This Agreement together
with the Broadway Financial Corporation Award Agreement dated February 24,2016
(the "2016 Stock Option Agreement"), and the ights of the Executive pursuant to
the ESOP shall constitute the entire agreement among he parties hereto with
respect to the subject matter hereof, and supersede and replace any nd all prior
tmderstandings or agreements with respect to the subject matter hereof. (c) Only
an instrument in writing signed by the parties hereto may mend this Agreement,
and any provision hereof may be waived only by an instrument in

GRAPHIC [g301063ksi013.gif]

 



is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement. (d) In the event that any provlSlon is determined to be invalid or
unenforceable, in whole or in part, such determination shall in no way affect
any other provisions of this Agreement, or the validity or enforcement of the
remainder of this Agreement, and any provisions(s) thus affected shall be
modified to the extent necessary o bring the affected provision(s) within the
applicable requirements of the then-current aw. (e) The Company shall use its
commercially reasonable efforts to arrange for any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
this Agreement, the term "Company" shall mean the Company and any such successor
(or uccessors) that assumesthis Agreement, by operation of law or otherwise.
Notwithstanding the foregoing, no such assignment or assumption shall relieve
the Company of any obligations hereunder. (f) The parties hereto shall cooperate
with each other and take all ctions, including obtaining, any governmental or
stockholder approval, that any of them may determine in good faith to be
required to carry out the terms of this Agreement. (g) The Company may withhold
from any amounts payable to the xecutive hereunder all federal, state, city or
other taxes that the Company may reasonably etermine are required to be withheld
pursuant to any applicable law or regulation (it being nderstood, that the
Executive shall be responsible for payment of all taxes in respect of he
payments and benefits provided herein). (h) In the event that the Executive
shall perform services for the Bank r any other affiliate or subsidiary of BFC,
any compensation or benefits provided to the xecutive by such other employer
shall be applied to offset the obligations of BFC ereunder, it being intended
that this Agreement set forth the aggregate compensation and enefits payable to
the Executive for all services to the Company and all of its affiliates nd
subsidiaries. BFC shall reimburse the Bank for compensation or benefits paid or
rovided by the Bank to the Executive to the extent attributable to the
Executive's erformance of services for BFC in accordance with the applicable
reimbursement policies f BFC and the Bank.

GRAPHIC [g301063ksi014.gif]

 



ith the laws of the State of California, without reference to its principles of
conflicts o law. This Agreement may be executed in several counterparts, each of
(j) which shall be deemed an original, but all of which shall constitute one and
the same nstrument. A facsimile of a signature shall be deemed to be and have
the effect of an original signature. (k) The headings in this Agreement are for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. [Signatures on next page]

GRAPHIC [g301063ksi015.gif]

 



s of the date first written above. Broadway Financial Corporation Name: Title:
Broadway Federal Bank, f.s.b. Z5R-19 b 5:ffl& Name: Title: 19 y,vG"
/'tfl!!8;,_bc: <Jr I eE Signature ofExecutive Ruth McCloud Print or type name of
Executive

GRAPHIC [g301063ksi016.gif]

 



TO EMPLOYMENT AGREEMENT (Executive: Ruth McCloud) 1. Arbitration Except as
provided in Section 1O(b) of this Agreement, in the event versy, dispute or
claim (including those based upon a statute, tort or public ose against
individuals or other entities), arising out of or relating to ( ment, (2) the
employment relationship between the Executive and the Compa termination of that
relationship (hereafter "dispute"), the parties' exclusive r e to submit such
dispute to the dispute resolution procedures described belo intend for all
disputes to be covered by the arbitration provision contained dum A to the
fullest extent permitted by law, and Executive agrees to purs ispute in an
individual capacity and not as a class representative or class m the following
claims are excluded from these dispute resolution procedure by Executive for
workers' compensation, unemployment compensation o ity benefits; (2) claims
based on any pension or welfare plan the terms of n an arbitration or other
dispute resolution procedures; (3) claims brought tive or the Company to compel
arbitration pursuant to this Addendum A or to e itration award; (4) claims under
the National Labor Relations Act; (5 entative action under the Private Attorney
General Act ("PAGA"); and (6) any which are not permitted by applicable law to
be subject to a binding pre-d tion agreement.If either party has claims against
the other party that are d be arbitrable, those claims shall be stayed and the
arbitrable claims shall be res the stayed claims are addressed. (a) Written
notice of desire to arbitrate shall describe the factual claims asserted
("Claim"), and shall be served on the other party as set fo n 14(a) of this
Agreement. If written notice of desire to arbitrate is not served plicable time
period, the party who failed timely to serve notice will be deem aived the right
to further contest the Claim, and will be deemed to have acc er party's last
stated position on the Claim. (b) The arbitration shall be administered by JAMS,
Inc. (for as the Judicial Arbitration and Mediation Services, Inc.) ("JAMS")
pursuant yment Arbitration Rules Procedures, which can be foun &
www.jamsadr.com/rules-employment-arbitration and which will be provided ive upon
request, and subject to JAMS Policy on Employment Arbitration Min rds of
Procedural Fairness, which will also be provided to the Executive t. Judgment on
any Award (as defined below) may be entered in any court h tent jurisdiction.
The arbitration shall take place in Los Angeles, Calif hstanding anything herein
to the contrary, the parties may agree to u ndent arbitrator that they mutually
select and agree upon.

GRAPHIC [g301063ksi017.gif]

 



ed by the party. (d) Each party shall have the right to take the deposition of
on dual and any expert witness designated by another party without the
arbitrator's prio val. Each party also shall have the right to make requests for
production of document party. Additional discovery may be had as ordered by the
arbitrator. (e) At least fourteen (14) days before the arbitration, the parties
mus nge lists of witnesses, including any expert, and copies of all exhibits
intended to b t the arbitration. The arbitrator shall have jurisdiction to hear
and rule on pre-hearing (f) es and is authorized to hold pre-hearing conferences
by telephone or in person, a bitrator deems necessary. The arbitrator shall have
the authority to resolve all issues d to discovery, and to entertain motions to
dismiss, motions for summary judgmen djudication, and any other pre-trial
motions submitted by any party, and shall apply ndards governing such motions
under the California Rules of Civil Procedure. (g) Either party, at its expense,
may arrange for and pay the cost of a reporter to provide a stenographic record
of proceedings. If both parties desire to ccess to the stenographic record of
proceedings then they shall split all such costs . (h) The arbitrator will have
no authority to: (i) adopt new Company es or procedures, (ii) modify this
Agreement or existing Company policies ures, wages or benefits, or (iii) in the
absence of a written waiver pursuant to aph G) below, hear or decide any matter
that was not processed in accordance with greement. The arbitrator shall have
exclusive authority to resolve any Claim ing, but not limited to, a dispute
relating to the interpretation, applicability eability or formation of this
Agreement, or any contention that all or any part of this ment is void or
voidable. The arbitrator will have the authority to award any form or t of
remedy or damages that would be available in a court of competent jurisdiction.
(i) Either party, in the party's sole discretion, may, in writing, waive, ole or
in part, the other's failure to follow any time limit or other requirement set n
this Agreement, except that neither party can waive any statute of limitation
for the Claim. The arbitration will be conducted in private, and will not be
open, (j) y or indirectly, to the public or the media. The arbitration and all
information directly irectly relating thereto (including, but not limited to,
the testimony, evidence or shall be deemed Confidential Information and shall be
subject to the restrictions set n Section 9(a) of this Agreement. (k) The
arbitrator, subject to the right to either party to utilize the l appeal process
provided for in the JAMS rules with respect to any initial judgment

GRAPHIC [g301063ksi018.gif]

 



mpetent jurisdiction has the right to set aside the decision of the arbitrator,
i itrator, in rendering his or her award, committed an error of law that
affected the rem damages awarded. (1) The Company will pay all administration
fees associated with itration over and above those that the Executive would have
to pay in a court procee the cost of arbitrator, it being the parties' intention
that the Executive not bear ts that Executive would not be required to bear in a
court proceeding, to the extent Executive would be required to pay for filing
fees and transcript fees in a c ceeding the Executive will remain responsible
for such fees. Notwithstanding visions to the contrary found in such procedures,
in the event of final and bin itration pursuant to this paragraph, except for
the arbitrator's fees which the Com ll be responsible for paying, each party
will be responsible for paying its own costs rneys' fees in connection with the
arbitration. The arbitrator shall not be authorize ard the prevailing party
costs and attorneys' fees, except as expressly provided ute. (m) The Company and
the Executive understand that developmen e law and legislation may affect the
enforceability of arbitration provisions such as s the parties' intention and
desire that this Addendum A is compliant with current he time either party seeks
its enforcement.Accordingly, if any one or more of visions of this Addendum A is
deemed to be unenforceable, the remaining provis ll continue in full force and
effect in accordance with Section 14(d) of this Agreem (n) Each of the parties
acknowledges that she or it has carefully understands this Addendum A and agrees
to be bound by and comply with all o ms.Each of the parties acknowledges such
party's voluntary agreement to arbi ms and understands and acknowledges that by
signing this Agreement, such par ng up the right to a jury trial and to a trial
in a court of law.

GRAPHIC [g301063ksi019.gif]

 
